DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	In response to the amendment filed 16 May 2022, claims 2-22 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 2 recites a method comprising: 
providing defined unique microcompetency codes, each comprising a series of numbers that is at least eight digits in length and that is correlated to an educational topic or sub-topic;
creating a plurality of unique data records comprising:
one or more of the defined unique microcompetency codes that is associated with an activity performed by a respective individual of a plurality of individuals; and
a relative educational value unit quantity associated with the activity;
for each of the plurality of individuals, automatically combining RVU quantities for each of the unique microcompetency codes that are associated with the respective individual to generate a summed RVU quantity per unique microcompetency code;
generating a cumulative analysis grid that displays a first page of the cumulative analysis grid with a plurality of cells, wherein one cell of the plurality of cells is populated with summed RVU quantities for one of the unique microcompetency codes for one individual; and
allowing a user to select one or more cells of the plurality of cells to generate a second page of the cumulative analysis grid with supporting unique data records of a respective individual associated with the selected one or more cells.
The limitations of providing microcompetency codes, creating unique data records, combining RVU quantities, generating a cumulative analysis grid, and allowing selection of a cell to provide supporting data, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “processor” and a platform with generic “tiers” performing the claimed providing, creating, combining and generating steps, and a “graphical user interface” receiving a selection and automatically generating a second page, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “processor” and “tiers” language, “providing”, “creating”, “combining”, and “generating” in the context of this claim encompasses a user manually manipulating the codes, data records and RVU to generate an analysis grid, for example using a pen and paper. Similarly, the limitation of allowing a user selection and automatically generating a second page, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, a person could provide an indication of a cell to a user, and the user could review the supporting data records and create a second grid using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor and generic tiers to process and manipulate the claimed data, and a graphical user interface to receive a user selection and automatically generate and display new data. The processor, tiers and user interface in these steps are recited at a high-level of generality (i.e., as a generic processor and tiers performing generic computer functions of processing and manipulating data, and a user interface performing generic functions of receiving inputs and responding with a desired output) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, a platform with generic tiers, and a generic user interface to perform the respective steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 3-8 recite the same abstract idea as in claim 2, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional processing and display of data using the generic tiers and user interface, and therefore are not sufficient to direct the claimed invention to significantly more.

Allowable Subject Matter
4.	Claims 9-22 are allowed.

Response to Arguments
5.	Applicant's arguments filed 16 May 2022 with respect to the section 101 rejection of claim 2 have been fully considered but they are not persuasive. 
	Applicant argues that limitations relating to providing a user interface, allowing user selection of cells, and responding by generating a second page of the grid is more than “summarizing data” as in Core Wireless and also recites a specific structure similar to that in Data Engine Technologies. These arguments are not persuasive. This limitation of providing a user interface displaying a cumulative analysis grid, receiving a selection, and generating a second page with underlying unique data records, amounts to no more than displaying data to a user in a desired format, receiving a selection of a piece of data from the user, and displaying further data according to the selection. These steps could be performed in the pre-computer world for example by utilizing a pen and paper to display the grid, receiving an indication from a person of a cell in the grid, and using a pen and paper to display further data according to the selection. The steps are not integrally tied to the claimed graphical user interface, but instead merely user a generic user interface to provide routine functions of display data in a desired format and receiving user inputs. The claim does not represent an improvement to the functioning of a user interface as in Core Wireless, which improved the ability to provide information regarding multiple applications simultaneously on a small screen. Similarly, the court held in Data Engine Technologies that the claimed invention provided improvements over conventional spreadsheet-type technologies by providing tabs with labels that make for an improved, more intuitive user interface. The instant claims on the other hand simply recite a grid which allows a user to select a cell and see data relating to the cell. The claims do not recite a new and improved user interface structure as in Core Wireless or Data Engine Technologies. Accordingly, Applicant’s arguments are not persuasive, and the rejection is maintained.
Applicant’s arguments with respect to independent claims 9, 10, 14, 17, 20 and 22 have been fully considered and are persuasive.  The section 101 rejection of claims 9-22 has been withdrawn. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715